DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.
This action is a Supplemental notice of allowance in reply to the entered RCE.
Claims 64, 95, 98, 100, 101, 108, 110, 113, and 115 were amended.
Claims 104 and 119 have been canceled.  Claims 1-63 and 65-93 were previously canceled.
Claims 64, 108, 112, and 114 are amended by examiner’s amendment.
Claims 64, 94-103, 105-118, and 120-122 are currently pending and are allowed based on the same reasons for allowance set forth in the notice of alliance issued on 26 April 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 

The application has been amended as follows: 
64.	(Currently Amended) A computer-implemented method for providing a customized on-demand transportation service, the method comprising: 
receiving, by a server, one or more sets of service provider data associated with one or more service providers[[.]]; 
receiving, by the server, preference data associated with one or more preference requirements of a customer[[.]];
transmitting, by the server to a customer computing device, a menu listing of a first search parameter and one or more additional search parameters, wherein the first search parameter is for locating a desired number of a first set of service providers to return, and wherein the one or more additional search parameters comprise a second search parameter to locate a second set of service providers within a time period for arrival at a pick-up location, and a third search parameter to locate a third set of service providers within a proximity to the pick-up location; 
receiving, by the server from the customer computing device, a service request including the pick-up location and search parameter data associated with data entered by the data entered by the customer corresponding to two or more search parameters including the first search parameter and the second or the third search parameter; 
locating, by the server, responsive to a search based on the two or more search parameters and preset preference data, one or more service providers through one or more Global 
transmitting, to the customer computing device for display on a user interface for selection from the customer, the one or more located service providers. and one or more indicators corresponding to each of the located service providers, wherein the one or more service providers with the one or more indicators respectively are identified on the user interface by at least one of the two or more search parameters, and wherein the one or more indicators that indicate at least one set of service provider data satisfying at least one portion of the preset preference data of the customer; 
retrieving, from a database coupled to the server, the set of historical GPS location data associated with previously traveled routes for at least one of the one or more available service providers, wherein the set of historical GPS location data is received from the GPS receiver of the one or more computing devices associated with the one or more available service providers; 
calculating a level of familiarity of at least one of the one or more available service providers with a route of the service request by (i) comparing location data for the route of the service request with the set of historical GPS location data, and (ii) determining a matching relationship between the location data for the route and the set of historical GPS location data for the at least one of the one or more available service providers, wherein the matching relationship is defined as a percentage of the location data for the route that matches directly or indirectly the set of historical GPS location data associated with the previously traveled routes of the at least one of the one or more available service providers; 
transmitting for display the calculated level of familiarity of the at least one of the one or more available service providers via a level of familiarity indicator set[[.]]; 

transmitting, to a computing device of the selected service provider, a notification regarding the service request; and 
receiving, by the server, from the computing device of the selected service provider, an acceptance or a rejection of the service request.

108.	(Currently Amended) A computer-implemented system for providing a customized on-demand transportation service, the system comprising: 
a server, wherein the server includes at least one non-transitory computer- readable storage medium with computer-readable instructions stored therein, a database, and a processor for executing the computer-readable instructions to: 
receive by the server, one or more sets of service provider data associated with one or more service providers; 
receive by the server, preference data associated with one or more preference requirements of a customer; 
transmit to an interface of a customer computing device, a menu listing of a first search parameter and one or more additional search parameters, wherein the first search parameter is for locating a desired number of a first of service providers to return, and wherein the one or more additional search parameters 6Application Serial No. 15 239, 783WANG-004 Amendment Accompanying RCEcomprise a second search parameter to locate a second set of service providers within a time period for arrival at a pick-up location, and a third search parameter to locate a third set of service providers within a proximity to the pick-up location; 

locate, by the server, responsive to a search based on the two or more search parameters and the preset preference data one or more service providers through one or more Global Positioning System (GPS) receivers associated with the one or more service providers for the service request; 
transmit to the customer computing device for display on a user interface for selection from the customer, the one or more located service providers, and one or more 
retrieve, from the database coupled to the server, a set of historical GPS location data associated with previously traveled routes for at least one of the one or more available service providers, wherein the historical GPS location data is received from the GPS receiver of one or more computing devices associated with the one or more available service providers; 
calculate a level of familiarity of at least one of the one or more available service providers with a route of the service request by (i) comparing location data for the route of the service request with the set of historical GPS location data, and (ii) determining a matching relationship between the location data for the route and the set of historical GPS location data for 
transmit for display on the customer computing device, the calculated level of familiarity of the at least one of the one or more available service providers via a level of familiarity indicator set[[.]]; 
receive, by the server, from the customer computing device, a selection of a particular service provider from the located service providers; 
transmit, to a computing device of the selected service provider, a notification regarding the service request; and 
receive, by the server, from the computing device of the selected service provider, an acceptance or a rejection of the service request.

112.	(Currently Amended) The system according to claim 108, wherein at least one search parameter is adjustable based on at least one input from the customer[[.]].

114. (Currently Amended) The system according to claim 108, wherein the processor is further instructed to: display one or more available service providers in the respective geographical zone based on the service request with the two or more search parameters.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 64, 94-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623